TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00641-CV



                                 Rhett Webster Pease, Appellant

                                                   v.

                                      William Veith, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-07-007421, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                              M E M O R A N D U M O P I N I ON


               Appellant, Rhett Webster Pease, filed an affidavit of indigence.              Appellee,

William Veith, filed a contest to Pease’s affidavit. The Court abated the appeal so that the trial court

could conduct an evidentiary hearing on the contest. See Pease v. Veith, No. 03-07-00641-CV

(Tex. App.—Austin Feb. 5, 2008, no pet.) (citing Tex. R. App. P. 20.1(h)(4)). In the order of

abatement, the Court instructed the trial court to file a clerk’s record containing the documents

relating to the contest and a reporter’s record of the evidentiary hearing. The Court also informed

the parties that the appeal would be reinstated when the record on the contest was filed. On

July 11, 2008, the clerk’s record and the reporter’s record on the contest were filed. Accordingly,

the appeal is reinstated.
                On July 23, 2008, Pease checked out both the clerk’s record and the reporter’s record

on the contest. On August 22, the Court called Pease to inquire about the return of the records.

Pease did not return the Court’s call.

                On September 29, 2008, the Court sent Pease a letter, asking him to return the records

no later than October 10, 2008. We informed Pease that failure to do so would result in dismissal of

his appeal for failure to comply with notice from the clerk requiring a response or other action within

a specified time. See Tex. R. App. P. 42.3(c). The deadline has passed, and Pease has not returned

the records or responded to this Court’s notice in any fashion. Accordingly, we dismiss the appeal.

See id.; see also Pease v. Attorney General of Texas, No. 03-05-00722-CV (Tex. App.—Austin

July 5, 2006, no pet.) (dismissing appeal for failure to return clerk’s record as requested).1



                                                 ___________________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed

Filed: November 13, 2008




        1
           We have received from Pease a motion “to lift the abatement and request the clerk to notice
the trial court reporter to file the transcript.” In light of our disposition of the appeal, we dismiss this
motion as moot.

                                                     2